Moran, J. From the evidence set out in the statement of facts, which is all the evidence contained in the record on the subject, we think it very clear that the contract of appellee was one entered into on March 26, 1885, to work for appellant for one year, the year to commence on Monday, March 30, 1885.. The contract, by its terms, was not to be performed within the space of one year from the making thereof, and, not being in writing, it is within the first section of the statute of frauds. Butcher Steel Works v. Atkinson, 68 Ill. 421; Curtis v. Sage, 35 Ill. 22. We think the court was correct in refusing to charge appellee with the accounts claimed by appellant against her on the alleged guaranty, but for the error in allowing to her the salary for the balance of the' year which would have been justly hers if her contract had been one valid in law, the j udgment must be reversed and the case remanded. Reversed and remanded.